Honorable J. A. Mooney
County Attorney, Tyler County
Woodvllle, Texas
Dear Sir:                   Opinion No. O-6973
                            Re: Where bonds were issued
                                 for the purpose of con-
                                 atruction,maintenance,
                                 etc. of certain deeig-
                                 nated state highways,
                                 which have since been
                                 abandoned by the State
                                 and have become county
                                 roads, may the money
                                 now be used for the
                                 maintenance of said
                                 roads? If not, for
                                 what purpose may It
                                 be used?
          We acknowledgereceipt of your opinion re-
quest of Rovember 29, 1945, and quote from your letter
as follows:
          "I enclose herewith a statement of facts
     and question addressed to you and handed me
     by Geo. R. Bcyd, County Judge of Tyler County,
     together with my opinion in answer thereto.
          "I would like to have your opinion one
     this matter."
          County Judge Geo. R. Boyd's letter of October
10, 1945, reads as follows:
          "On June 14, 1930 an election was held
     that resulted In the iesuance of $300,000.00
     In bonds for the purpose of the construction,
     maintenance and operation of macadamized,
     graveled or paved roads and turnpikes, or
     in afd thereof, on the ortions of Highways
     numbered forty-five (45P , forty (40), and
Honorable J. A. Mooney, page 2 (o-6973)


     one hundred and six (106) which lie In said
     road district No. 2 of Tyler County, Texas.
          “The bonds were sold and the proceeds
     placed on deposit with the Security Trust
     Company Austin, Texas, by sn agreementwith
     the State Hlghvag Department. The deposit
     vas secured with other bonds. The result
     was that Tyler County Road Bond DistrictNo.
     2 lost practically all of the proceeds of
     the $300,000.00 bonds sold due to having as
     securitybonds of other counties or cities
     that were practically worthless.
          “In the meantime the State Highway De-
     partment built each of the above mentioned
     Highways in Bond Dlstrlct lo. 2 In Tyler
     County, except about 12 mile6 of Highway
     Ho. 45 which has not been built to date,
     although the R 0 W has been purchasedfor
     this unbllt portion.
         “Out of the salvage of the securltles,
     several thousand dollars was recovered which
     Is on deposit with the County Depository.
     Tne County Treasurer carries It as a Road
     & Material Fund.
          “At the time of the Bond Election the
     above mentioned HLghways had been designated
     and were being maintained by the State Elgh-
     way Department. When the State Hlghway De-
     partment constructed them they vere reloca-
     ted and In some Instances several miles from
     the original locations. Since the nev ones
     were built the State Highway Department has
     ceased to maintain the original roads, there-
     by releasing them to the county.
          "Will you please advise whether or not
     this funds now on deposit with the County
     Depository can be used for maintaining the
     original highways that were beiF& used at
     tie time of the bond tiecZar.   IC not, for
     vhat purpose can the funds be legellg used?"
 Honorable J. A. Mooney, page 3 (O-6973)         ,,.     .i


           ** + * In .1930,the roads designated In
      paragraph 1 of your letter were .state hlg&       .:    .:f
      ways7a@ the purpose ,of the bond lssue.was.
      the building and Improving of them as such.,
               "Not ,lessthan two years ago and some .I '.i
       thirteen years after the bond issue was vo-'
       ted, .thesehlghways'werere-designatedond           :~ .i,
      built completelgby the State along new :~._:.(
       routes.     On-their aoceptance from the con-. .,'I~
       tractors, the old hlghvays were .released.to~:
       the countg,~thlsalso occurlng more than two :
      ~gearsago and some thirteen years after uls
      bond Issue was voted.
            "In some Instances,the old &itei Or _""
    ~:~1the3e!hlghways   are completelyabandoned~~,ln-
     -.~~the.lnstance  of Highway 45, the ferrycwhi'ch:':.:.~,
       connected with Its continuancein Jasper ~,I~,.~,.    ! ,.
       County.Easterly    has been abandoned,:and:.it.-:-
                                                       .'~,'I.
                                                             .~:'
       Is wholly In everg.scnsenow a c.ounty   ,road.,   ‘,.

           “Any of this money that might be spent            ~'
      upon the roads covered In your question would
      at this time be spent on more county roads
      and not upon 'PORTIONSOF HIGHWAYSNO. 45,..
      40 and 106’ as set out of paragraph one,.of
      your letter.                            :.
           "Under these facts and circumstances,
      I am of the opinion that the first part of ~.~
                                                   _
      your question should be ansvered 'NO.1
           "As to the use which can be made of
      this money, I am of the opinion that a re-
      tirement of the obligationwould be the only
      use to which It can be put."
            We gather from the facts stated In the above
  quoted letters that the proceeds of the bonds voted
  on June 14, 1930, were ear-marked to be used on the
. portions of Highways Nos. 45, 40 and 106, which lie
  In said Road District No. 2 of Tyler County, Texas.
           Based on the facts and circumstancesstated
 In your letter, we agree with you that the first part
 of your question should be answered In the negative.
                                                             .


Honorable J. A. Mooney, page 4 (o-6973)


          It has repeatedly been held by the Appellate
Couzts of thin State that when a county commlssloners~
court enters a pse-electionorder designatingthe road
and specltlcallydeclaring the purpose for which the
bond money Is to be expended, said commlsslonerstcourt,
or subsequent commissioners1 courts   cannot change the
designation of such road or expend the money for any
other purpose than that speclflcallydeal nated In the
pro-election order. Black v. Strength,2&6 5. W. 79,
Fletcher v. Ely, 53 5. W. (26) 817, error refused,
Moore v. Kaufman, 200 S.W. 374.    Any other rule would
tend to undermine public confidenceIn the acts of
public officers. See also Golden Gate Bridge and Hlgh-
way District v. Filmer, 21 Pac. (2d) 112, Perry v.
Los Angeles, 203 P. 992.

          As to the USC which can be made of this money,
we also agree with you that a retirementof the obllga-
tlons would be the only use to which It can be put.
We believe that sold money should be placed In the
sinking fund for the retirement of the outstanding
bonds.
APPROVEI,DEC 12, 1945                Yours very truly
/a/ Grover Sellers            ATTORNEX GENERAL OF TEXAS
ATTORNEY OENRRAL OF TEXAS
                              By   /s/   Claud 0. Boothman
                                         Claud 0. Boothman
 CCBrEP:LM                                       Assistant

                              APPROVED
                              OPIXION
                             COMKITTEE
                             BY BWB
                               CFJIRMAN